DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claims 12-13 have been canceled by Applicant.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/22 has been entered.
Response to Arguments
Applicant’s arguments filed 02/23/2022, with respect to Objection to the Specification have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant’s arguments with respect to drawing objection “not clearly showing the edge part 30 because more of the heat plate extends beyond past what is shown in Fig. 6”, are not persuasive.  Edge part 30, and diagonal part 29 are not referenced in Fig. 2, further there are no parts from Fig. 2 labeled in Fig. 6 making it difficult to determine the orientation and location of parts shown in Fig. 6 in relation to Fig. 2.  It is still difficult to determine where “edge part” 30 is located on “heat plate” 10 as the drawing in Fig. 6 is prematurely cut off.
Applicant’s arguments , filed with respect to rejection of claim 9 under 35 U.S.C 112(b) have been considered but are not persuasive.  “the gasket, when compressed between two adjacent heat transfer plates, can be squeezed into the troughs…” does not provide clarity on how the troughs continue into the gasket groove.  This statement explains that the gasket continues or extends into the troughs, but it does not explain how the gasket groove continues into the troughs.  It is still unclear if the recitation of “continues into” requires that the gasket groove and the trough are the same element such a that a linearly smooth transition is formed, or if the recess and trough and the gasket groove be two distinct elements with a distinct delineation between them.
Applicant’s arguments with respect to the prior art rejections have been fully considered but they are not persuasive.
Applicant argues that Song does not disclose “a first recess at a first recessed level relative to the base level” and “a second recess at a second recessed level relative to the base level”.  Applicant further argues that that Song does not teach first and second recesses at different recess levels relative to a base level.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first recessed and second recess at different levels) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the “designated base level” of  Song’s Annotated Fig. 4 does not satisfy the limitation of a “base level”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., bottom part of an edge groove) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant’s arguments with respect to claims 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed with respect to rejection of claim 10 under 35 U.S.C 112(b) have been considered but are moot in view of amendment to claim 10.
Applicant’s arguments with respect to claim objection of claim 14, have been considered but are moot in view of Applicant’s amendment of claim 14.
Applicant’s arguments with respect to the drawing objection “the Examiner objects to labels B, C, D, shown in Fig. 4…” have been considered but are moot because Applicant has amended Fig. 4.
Applicant’s arguments with respect to drawing objection “for allegedly failing to show features of dependent claims 12 and 13” have been considered but are moot in view of cancellation of claims 12 and 13.
Drawings
The drawings were received on 02/23/2022.  These drawings are objected to.
The drawings are objected to because: 
it is difficult to determine how at least one of the recesses extends at least partially into at least one of the troughs (claim 10), Fig. 5D, which is cross section D-D, indicates the groove 20 is a trough 27, however Fig. 4 has the groove distinct from the trough showing no extension of a recess into a trough.
it is difficult to determine where “edge part” 30 is on the “heat plate” 10.  The figure appears to be portion of the “heat plate” 10, with more of the “heat plate” extending past what is shown in Figure 6.  As a result, it is difficult to determine where “edge part” 30 is located on “heat plate” 10.

Claim Objections
Claim 21 is objected to because of the following informalities:  Grammar. Missing article “the” before “lengthwise direction of the gasket groove”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Grammar. Missing article “the” before “lengthwise direction of the gasket groove”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 states “…at a second recessed level relative to the base level extending in a lengthwise direction of the gasket groove.”  It is unclear if the lengthwise direction is the same as the previously recited “a lengthwise direction”. Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes, the limitation has been interpreted as “the lengthwise direction”.
	Claims 1-11, and 14-20 are rejected insofar as being dependent on indefinite claim 1.
Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 9 states “The plate heat exchanger according to claim 1, wherein the heat transfer plate comprises corrugations having troughs and crests, wherein the troughs continue into the gasket groove”.  It is unclear if the recitation of “continue into” requires that the gasket groove and the trough are the same element such that a linearly smooth transition is formed.  Or rather, does the limitation require that the recess and trough be two distinct elements with a distinct delineation between them such that the trough goes “into” the gasket groove?  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as “wherein the troughs abut the gasket groove”.
Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 10 states “wherein at least one of the recesses extends at least partially into  at least one of the troughs”.  It is unclear how the recess extends partially.  Is the groove, with regard to the recess, and the trough the same element?  Is there a linearly smooth transition from the recess to the trough? Or does the trough simply abut the gasket groove, and therefore the recess?  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation has been interpreted as the recess stops where the trough begins.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-11,14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2006/0249282, as previously cited).
Regarding claim 1, Song teaches a plate heat exchanger (Paragraph 0002, line 2-3) comprising 
a plurality of heat transfer plates (Fig. 3, heat transfer plates 10) stacked on top of each other(Paragraph 0004, line 9) wherein gaskets (Fig. 3, gaskets 20, heat transfer plate 10) are positioned between adjacent heat transfer plates (Fig. 3), wherein each gasket is arranged in a gasket groove (Fig. 3, gasket 20, gasket groove 13) formed in a heat transfer plate (Paragraph 0017, line 2-3, Fig. 3) of the adjacent heat transfer plates (Fig. 3, heat transfer plate 10, show adjacent heat transfer plates stacked on top of each other) and a bottom part of the gasket groove defines a base level (see Annotated Figure 4 below), wherein the gasket groove comprises a reinforcing pattern (Fig. 3, prominent portion 14)  having a first recess (see Annotated Figure 2) at a first recessed level relative to the base level (see Annotated Fig. 4, there is a first recess relative to the base level) and extending in a lengthwise direction of the gasket groove (Fig. 3,  gasket groove 13 extends the length of the gasket groove), wherein the reinforcing pattern comprises a second recess (see Annotated Figure 2, protrusion 14 is the same structure as seen in applicants Figure 5b which is referenced as second recess 25 in paragraph 0037) at a second recessed level relative to the base level (see Annotated Fig. 4, there is a second recess relative to the base level) extending in a lengthwise direction of the gasket groove(Fig. 3, protrusion 14 extends throughout gasket groove 13).


    PNG
    media_image1.png
    763
    773
    media_image1.png
    Greyscale

Annotated Figure 3(1)

Regarding claim 2, Song teaches the base level is defined by a bottom of the gasket groove in an edge part (see Annotated Figure 3(1)) running along an edge of the heat transfer plate (Fig. 1 and Fig. 3, shows the gasket 20 along the edge of the heat transfer plate 10, where the gasket groove 13 has a defined bottom).

    PNG
    media_image2.png
    781
    586
    media_image2.png
    Greyscale

Annotated Figure 1
Regarding claim 3, Song teaches the plate heat exchanger according to claim 1, wherein the second recess extends in a direction opposite to the first recess from the first recess (Annotated Figure 3(2) shows a second recess extending in a direction opposite of the first recess, Annotated Figure 3(2) protrusion 14 is the same structure as seen in applicants Figure 5b which is referenced as second recess 25 in paragraph 0037)

    PNG
    media_image3.png
    352
    709
    media_image3.png
    Greyscale

Annotated Figure 3(2)

Regarding claim 4 Song teaches the plate heat exchanger according to claim 3, wherein a first portion (see Annotated Figure 1) of the gasket groove surrounds an opening of the heat transfer plate (see Annotated Figure 1, fluid passage holes 12), wherein the first portion comprises the two parallel recessed parts at the first recessed level (see Annotated Figure 3(1), two parallel first recesses).
Regarding claim 5, Song teaches the plate heat exchanger according to claim 3, wherein the gasket groove comprises a second part (see Annotated Figure 1) running diagonal to the edge part (see Annotated Figure 1) of the heat transfer plate and being connected the first portion (see Annotated Figure 1).
Regarding claim 6, Song teaches the plate heat exchanger according to claim 5, wherein the second part (see Annotated Figure 1) extends into the edge part (see Annotated Figure 1).
Regarding claim 7, 16, 17, 18, 19, and 20, Song teaches the plate heat exchanger according to claim 1, wherein the second recess extends from the first recess (See Annotated Figure 3(2)). Annotated Figure 4 shows the second recess extending from the bottom of the first recess.
Regarding claim 8, Song teaches the plate heat exchanger according to claim 1, wherein the first recess (see Annotated Figure 3(2)) comprises a first height and the second recess comprises (see Annotated Figure 3(2)) a second height, wherein the first height is different from the second height (Annotated Figure 3(2) shows that the height of the recesses are different from each other).
Regarding claim 9, Song teaches the plate heat exchanger according to claim 1, wherein the heat transfer plate comprises corrugations having troughs and crests (Annotated Figure 1, corrugated heat transfer channels 11, troughs and crests are inherent to corrugations), wherein the troughs continue into the gasket groove(Annotated Figure 1, gasket 20 lies within the gasket groove and abut the heat transfer channels 11).
Regarding claim 10, Song teaches the plate heat exchanger according to claim 9, wherein at least one of the recesses extends at least partially into at least one of the troughs (Annotated Figure 1, corrugated heat transfer channels 11 extend into gasket grooves in the same manner as seen in Applicant’s Fig. 4).
Regarding claim 11, Song teaches the plate heat exchanger according to claim 1, wherein the first recess and the second recess extend in different directions from the base level (see Annotated Figure 3(2),  It is noted that “base level” is an abstract delineation for the recesses to be formed from, wherein the base level might not be present in all embodiments.  As such, the base level is taken to be any surface from which a recess can be formed from.  For examination purposes, where the curved side begins from the straight sides of the protrusion 14 is considered “base level” as illustrated in annotated Figure 3 above).
Regarding claim 14, Song teaches the plate exchanger according to claim 11, wherein at least one recess extends into the edge part (Annotated Figure 1, “edge part” has first and second recesses ) of the gasket groove (Annotated Figure 3, gasket 20 lies within the gasket groove and abuts the “edge part”).
Regarding claim 15, Song teaches the plate heat exchanger according to claim 2, wherein the second recess extends in a direction opposite to the first recess from the first recess (Annotated Figure 4 shows a second recess extending in a direction opposite of the first recess, Annotated Figure 4 protrusion 14 is the same structure as seen in applicants Figure 5b which is referenced as second recess 25 in paragraph 0037)
Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persson (US 20140034276).
Regarding claim 21, Persson teaches a heat transfer plate (Fig. 1, heat exchanger plate 1: Examiner notes that, para [0029] Fig. 2 is analogous to Fig. 1, para [0037] Fig 1-3 are analogous to Fig. 4) for a plate heat exchanger comprising a gasket groove (Fig. 2A, groove 10) formed in the heat transfer plate (Fig. 2A, groove 10 is formed in heat exchanger plate 1a), wherein a bottom part of the gasket groove in an edge part running along an edge of the heat transfer plate defines a base level (Fig. 1, gasket groove 10 is the edge part of heat transfer plate 1a of Fig. 2A, the bottom inner surface 11 of the gasket groove 10 defines a base level), wherein the gasket groove comprises a reinforcing pattern (Fig. 2A, protrusions 14 and 15 form a reinforcing pattern) having a first recess at a first recessed level relative to the base level (Annotated Fig. 2A, recess 16 is recessed relative to bottom inner surface) and extending in a lengthwise direction of the gasket groove (Fig. 4, the reinforcing patterns 14 and 15 extend in a lengthwise direction of the gasket groove), wherein the reinforcing pattern comprises a second recess at a second recessed level (Fig. 4, auxiliary protrusions 20 are orthogonal to protrusions 14 and 15 thus part of the reinforcing pattern and at a second recessed level) relative to the base level extending in a lengthwise direction of the gasket groove (Fig. 4 auxiliary protrusions 20 are arranged in groove 10, and traverse the groove orthogonal to protrusions 14 and 15,and extend in a lengthwise direction of gasket groove and thus relative to a base level), and wherein the second recess extends from the first recess (Fig. 4, auxiliary protrusions 20 are orthogonal to protrusions 14 and 15 and extend from the protrusions, thus extending from the first recess)..

    PNG
    media_image4.png
    313
    395
    media_image4.png
    Greyscale

Persson Annotated Figure 2A
Regarding claim 22, Persson teaches a plate heat exchanger comprising a plurality of heat transfer plates stacked on top of each other(Fig. 2A, 1a, 1b, 1c are heat exchanger plates stacked on top of each other, para [0002] “the present invention relates to a heat exchanger comprising a stack of heat exchanger plates”: Examiner notes that, para [0029] Fig. 2 is analogous to Fig. 1, para [0037] Fig 1-3 are analogous to Fig. 4), wherein gaskets are positioned between adjacent heat transfer plates (Fig. 2A, gaskets 9 are positioned between heat transfer plates 1a, 1b), wherein each gasket is arranged in a gasket groove formed in a heat transfer plate of the adjacent heat transfer plates and a bottom part of the gasket groove in an edge part running along an edge of the heat transfer plate defines a base level (Annotated Fig. 2A, gasket 9 is arranged in a groove 10 formed by heat exchanger plate 1b and the bottom 11 of heat exchanger plate 1a, groove 10 of heat transfer plate 1a runs along the edge of a heat transfer plate as seen in Fig. 1, bottom part 11 defines a base level), wherein the gasket groove comprises a reinforcing pattern (Fig. 2A, protrusions 14 and 15 form a reinforcing pattern) having a first recess at a first recessed level and extending in a lengthwise direction of the gasket groove (Fig. 4, the reinforcing patterns 14 and 15 extend in a lengthwise direction of the gasket groove and have a first recess 16 at a first recessed level), wherein the reinforcing pattern comprises a second recess at a second recess level (Fig. 4, auxiliary protrusions 20 are orthogonal to protrusions 14 and 15 thus part of the reinforcing pattern and at a second recessed level) extending in lengthwise direction of the gasket groove (Fig. 4 auxiliary protrusions 20 are arranged in groove 10, and traverse the groove orthogonal to protrusions 14 and 15,and extend in a lengthwise direction of gasket groove), and wherein the second recess extends from the first recess (Fig. 4, auxiliary protrusions 20 are orthogonal to protrusions 14 and 15 and extend from the protrusions, thus extending from the first recess).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        



/TAVIA SULLENS/Primary Examiner, Art Unit 3763